OPINION — AG — **** RURAL WATER CORPORATIONS — NOT PUBLIC SERVICE CORPORATIONS **** THE OKLAHOMA TAX COMMISSION SHOULD NOT INCLUDE RURAL WATER CORPORATIONS ORGANIZED UNDER THE PROVISIONS OF 18 Ohio St. 1969 Supp. 851-862 [18-851] [18-862], IN THE LIST OF FINDING AND RECOMMENDATIONS REQUIRED OF SUCH COMMISSION BY SECTION 2454, SURPA; SUCH CORPORATIONS ARE NOT PUBLIC SERVICE CORPORATIONS. CITE: 68 Ohio St. 1969 Supp., 2454 [68-2454], 68 Ohio St. 1969 Supp., 2450 [68-2450], ARTICLE X, SECTION 21, 18 Ohio St. 1969 Supp., 851 [18-851] (W. J. MONROE)